EXAMINER’S COMMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	Claim 13 is directed to a wheat plant produced by introducing a locus conversion into wheat variety 6PVEJ41B, wherein the locus conversion was introduced by backcrossing or genetic transformation into wheat variety 6PVEJ41B. The Examiner interprets this claim to require that if the wheat plant was produced by transformation of wheat variety 6PVEJ41B, then the plant retains the underlying genetics of wheat variety 6PVEJ41B with a transgene added to the genome; and if the plant is produced by backcrossing, it is understood that the last step in the backcrossing technique is to cross back to the recurrent parent, which is wheat variety 6PVEJ41B, in this case; therefore, the claimed wheat plant produced by backcrossing would have at least one half of the genome coming directly from wheat variety 6PVEJ41B as the recurrent parent.
	Claim 15 is directed to a plant, plant part, seed, or plant cell of wheat variety 6PVEJ41B further comprising a locus conversion.  Because the plant is required to be a member of variety 6PVEJ41B, it is understood the plant will retain the distinct, uniform, stable traits of variety 6PVEJ41B, such as the traits in Table 2 (see paragraph 0122 on page 41 which states that in the table “the traits and characteristics of wheat variety 6PVEJ41B are provided”, followed by Table 2 on pages 42-44).

Note Regarding Biological Deposit of Seeds
	The instant invention is directed to a new variety of wheat, and therefore, there needs to be reproducible way for the public to have access to the seeds of this invention.  But for the deposit of seeds with the American Type Culture Collection (ATCC) and the statements regarding the deposit found on page 46 of the specification, there would have been rejections made under 35 USC 112.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: a search of the prior art did not reveal any prior art wheat plants that share the background genetics and the characteristic traits of the instant wheat variety, 6PVEJ41B.  The closest prior art is US Pre-Grant publication US2018/0057826, published on Mar. 1, 2018, which is directed to wheat variety W080148I1. The prior art variety shares one of the parents utilized in the breeding of the instant variety (parent variety 25R40; see page 17 paragraph 0108 of the prior art and page 45 of the instant specification).  Comparing the traits disclosed on pages 15-16 of the prior art patent with the traits in the instant Table 2, one can see that both varieties are common, soft red winter wheat, and both have many of the same traits.  The varieties differ, at least, in anther color, plant height, auricle anthocyanin, and size and shape of glume. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784.  The examiner can normally be reached on M-F 9:00 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo "Joe" Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662


/CATHY KINGDON WORLEY/Primary Examiner, Art Unit 1662